AUSTIN,   TEXAS




                        January 24,    1950


Hon. Henry B. HaPdt, President
Board of ExamInePa in the
Basio Soienoes
Austin, Texas                  opinion BO. v-988.

                                Be: Several qll8stions Pe-
                                    gardlng apparent OOQ-
                                    Riots between the
                                    Basic Science Law and
                                    statutes respeoting
                                    other licensing agen-
Dear 31~:                           018s.

          YOUF Pequest fop an opinion Felating to possi-
ble conflicts in House Bills 103, 915 and 721, Aots of
the 51st LegislatnPe, 1949, contains 83.x questions as
follows:

          '1. ThePe appeaPs to be a oonfliot be-
     tween aeotion 16 of H. B. 915 and Section 10
     of H. B. 721,  in that the dates for the ex-
     emption of praotioing ohlPopraotoPs aPe not
     the same. Do these tvo dates refer to exact-
     ly the same,thing? Uho among the ahiPopPao-
     tops mnst obtain a Basio Soienoe Ceatlfioate
     to beoome eligible fop a license to praotlce?
     The int8rpretatlon of the BAsio Sciewe Board
     has been certain chiPopraotoPs practicing In
     Texas before ApFil 28, 1948, aPe exempt from
     the Basic Soienoe Examinations; that those
     who began pPaotio8 between April 28, 1948,
     and spill 18, 1949, aPe required to obtain a
     Basic Sclenoe CePtifloate, bout in accord with
     H. B. 721 aP8 exempt frcm tha Chiropractic
     Board Bxamination; that those who began prao-
     tioe since A~PI~ 1.8, 1949, aPe subject to
     both the Basic Soleace Law and the Chiroprao-
     tie Law.

            “2. These appeaPs to be another conflict
      between Section 16 of H. B. 915 and the last
      paragraph of Qeotion 10, B. B. 721. Certain
     .students aFe exempted from examinations by
Eon. Henry B. Halldt, page 2   (v-988)



     B. B. 721, while H. B. 915 does not exempt
     the Same Students. We need to know what law
     gOV8PQS.

          “3.  If JOUP ruling in the above ques-
     tion approves the exemption of certain stn-
     dents in chiropractic sohools, then does the
     Basic Soi8no8 Board still have the authority
     to P8qUiP8 SimilaP students in other healing
     arts schools to obtain certifioates?

             "4.     There appears to b8 a oonfliot
     between H.B. 103 and the M8dioal Praotioe
     Act of 1939.        Th8 aot of 1939 P8qUiP8S of a
     Stud8nt UQtil 1942, I believe, Only a high
     school education before going to medical
     school. Section 25 of H.B. 103 states that
     pP8ViOUS 1108nSitlg 1aWS sl'8not repealed,
     and yet no provision is mad8 for issuing
     Basic Soienae C8rtifioat8s to doctors who
     obtained lio8ns8s before 1942 without ool-
     leg8    0 OUl’S8S.   'PO Oft8 a Sp8CifiO 0888, Dr.
     Marvin T. McDonald was graduated from Kan-
     sas City gOll8g8 Of Ost8opathy and gUPg8Z'y
     in 1937, received D. 0. 11~8ns8~ by 8Xamina-
     tions in Missouri and by R8OiproCity in Kan-
     sas and Oklahoma. H8 applied to the T8XaS
     Medical Board for examination in February
     1949, took the examination in JUn8, 1949, and
     was then informed by the Medical Board that
     h8 must obtain a Basic Science Certifioate.
     K8 then applied to the Basic SOi8nC8 Board
     and was not permitted to take the 8XaIUins-
     tion b8oaUS8 he did not have the P8qUir8d
     College credits. It is the thought of the
     Basic Scisnc8 Board that if the law p8rmits,
     all persons who had received licenses prior
     to 1942 should be permitted to obtain a
     Basic DCi8nO8 CertifiOat8 P8gardl8SS Of the
     i3lPOUllt   Of 00118g8 Credit.

          "5.  If your office rUl8S that the above
     described dootors should be pePslitted to ob-
     taln 08rtifiCst8S, then are they 8X8mpt8d from
     the examinations by the 1939 g8diOal Praotioe
     Aet, or must they take the 8xaminations to get
     08PtifiCat88?  The Board believes that if they
     aPs not required to have credit in the COUPS8S
     it would be b8tt8P not to require that they
     take the 8XamfnatiOnS.
Hon. Henry B. Rardt, page 3     (v-988)



           “fi- Your office has rendeP8d the opinion
     w95j;     that H. B. 103 does contain a valid
     appropPiation for a period of two years begin-
     ning April 28, 1949,  and ending April 27, 1951.
     To have continuous operational funds, will it
     be necessary to obtain a supplementa&    appro-
     priation for the latt8P part of the two y8aP
     period cov8Ped in the normal biennium of Sep-
     t8mb8P 1, 1949--August 31, 1951? YOUP COUnS81
     on this matter will be greatly eppP8Ciat8d."

             Section 10 of HOUs Bill 721,  Acts slat Leg.,
R.S. 1949,    ah.94, p.160, ~8ads in part as follows:

          "PPovided, hoWevBP, that those who aP8
     regularly engaged la the praotioe of ohiro-
     practlo in this State on April 18, 1949, and
     who haV8 aompleted a resident oourse and hold
     diplomas fPom sohools Peoognized by the Board
     as being regularly oPganiz8d and conducted as
     ohiropractlo sohoola at the t'Lm of the issu-
     ance of suoh diplomas, shall be lioensed under
     this Aot, provided they apply therefor within
     Six (6) months aft8P the 8~ff8CtiVe date of
     thls..Aat, and provided furth8P that they shall
     meet the provisions of this Act with r8ferenoe
     to eiijiz8QShip, age and good moral oharacter;
     . . .

          Section 16 of Rouse Bill 103, Acts 51st Leg.,
B.S. 1949, ch.95, p.170, reads in paPt as follows:
            )I
             . . . noP shall the Blaic Soietme Law
      apply.to any Chiropractor who is a gPaduate
      of a sohool which was regularly organized and
      oonduoted as a ohiropraotic school in the
      United States at the tiEI of such graduation
      and who has praotioed ChlPopractio one (1)
      year immediately preoeding the 8ffeotive date
      of this Act and who has r8sided in Texas for
      two  (2) y8aPs imtz8diat8lY pP8oeding the 8f-
      fective date of this Aot end who has never had
      a lioense to pPactlo8 any branch of the heal-
      ing art cancelled by an American or Canadian
      State, P~oviwe   or Territory, provided, how-
      ever, that licenses voided~ by virtue of the
      decision in Rx ParCe Halsted, 182 S.Y. (2nd)
      479, shall not b8 construed as lio8ns8s can-
      Celled as provided by this Section."
Hon.   lI81~y   B. RaPdt, page 4   (V-988)



           House Bill 915, Acts 51st Leg., R.S. 1949, ch.
287,  p. 522, is an Act amending sections 8, 16, and 18
of HOUS8  Bill 103 and adding a new section, numbered 23a.
It only affected Section 16 iWofaP as it P81ates to a
member of a religious faith mlnlst8ring the last rites
of his faith and mlnist8rinn or offerlnu to minister to
     sick OP suffering by prayer and did-not in any man-
     affect the prob18m under consideration.

              The effective dot8 of House Bill 721 was April
       1949. The 8ff8CtiV8 date Of House Bill 103 Was April
       1949.    The 8ff8ctive date of Hous Bill 915 was OCtO-
       5, 1949.
           Upon the_effeCtfVe dot8
                                __ Of
                                    ..RoW8 Bill..     721  611
                                                         - _.
ohiropraotors regularly engaged In the practloe of chlro-
praotio in this State on April 18, 1949,    and who had com-
pleted a resident cou~s8 and held diplomas from schools
recognlsed by the Board as proper ohlropraotio schools
at the time of the issuance of such diplomas, wer8 en-
titled to be licensed as chiropractors under the exemp-
tion contained in Section 10 of H.B. 721. Likewise under
the provisions of 88CtfOn 1.6 of B.B. 103 all ohiroprac-
tars who were graduates of regularly organized chiro-
practic schools, with one year’s practice immediately
preceding April 28, 1949, the 8ff8CtlV8 date of the Act,
and who had resided in this State fop two years immedi-
ately prior to such date, are 8X8mpt from the provisions
of the Act requiring a certifioate of proficiency lQ the
basic sciences.   It iS appaPeQt, theP8fOP8, that al1
chiropractors not coming within the exceptions must b8
examined in the basic soiences and for a chiropractic
license. This is true   beoOu88 the illttntion   of the Leg-
islature is clear that the statute  should apply in a11
cases not excepted.   Accord, Federa: r?850i1        00. v.
Yount-Lee Oil Co., 122 Tax, 21, 52 . .2        6  (1932).

           From the above it follows that a chiropractor
b8giQQitIg practice after April 18, 1949, must obtain a
certificate of profiolencg in the basic sciences as well
as a license to praotloe chiropractic pursuant to R.B.
103 and H.B. '721. A chiropractor beginning practice af-
ter April 28, 1948,    and prior to Ap~ll 1.8, 1949, must
obtain a certificate of proficiencg in the basic scleI1ces,
Inasmuch as he would not have a year's practice within
the meaning of 88OtiOn    1.6, H.B. 103, as amended. Th8
provisions of B.B. 721 would exempt suoh chiropractor
from an examination for a license to praotioe chiroprac-
tic.
 Hon. Henry B. Hardt, page 5    (v-988)



           In your second question you atate th8P8 appears
 to be a conflict b8tW88Q Section 16 of House Bill 915 and
 the last paragraph of Section 10 of House Bill 721. Th8
 last papagraph of Section 10, H.B. 721 is as follows:

           "Provided that those who have begun the
      study Of ohiPopPaotlc pPi0r to the 8ff8ctiv8
      date of this Act In institutions regularly or-
      ganized and oonduoted as chlPopractio sohools
      shall b8 llo8w8d under this Act, provided
      they complete a standard chiropractic resident
      00urs8 of one hundred and twenty (120) semea-
      tep hours in such school or schools and re-
      celve diplomas therefrom; and provided fUPth8P
      that they shall meet the provisions of this
      Act with reference to Oitls8nshlp, age, and
      good moral oharaoter."

            Seotion 16 of House Bill 103 as amended by H.B.
915 r8lating to exemptions dO8S not contain any exemption
as to students Studying chiropractic in institutions me-
gularlg organixed and oonducted as ahiropraotic sohools.
The only provision exempting students of this category
from obtaining a certificate of pPofiol8ncy in the Basic
SC~~KLC~S IS found in 88otiOn 236, H.B. 915, which P8lOt8S
to thOS8 graduates of schools of the healing arts who
have enrolled under  the G. I. Bill of Rights for at least
one year prior to the date this Aot becomes a law. This
beillg true, it Is Our OpiniOQ that those persons engaged
in the study of ohiropraotic pPiOP to the effective dot8
of House Bill 721 would be exempt from examination for
ohiropraotio 1108ns8, but would not b8 exempted from the
p~ovlsions of Rouse Bill 103, as amended by H.B. 915,
which PeqUiP8S 611 persons QOt 8X8U#pt8d t0 obtain a car-
tiflc6t8 of pPofiol8nCy in the Basio 8eieW8s.         w8 th8r8-
fore oonclude that all students inchlropraotlo        schools
on the effective date of H.B. 721 except those 8X8mptbd
under Seotlon 23s of H.B. 915, must obtain oertifioat8s
of proficiency IQ the Basic 8aieM8s   iQ tXX?iplk3no8    with
H.B. 103 befOP pP6OtiClng ohiropractlo.

             Passing to your third question it is our opln-
ion that all students not coming UndeP Section 2% of
Hot&?18 Blll 915 should b8 required to obtain certifloates
of pPoTlOi8nGy in the Basle Sci8W8~ before FeCeiving a
license OP taking an 8XamlnatloQ for a liC0nS8 t0 prac-
tie8 the healing SPtS.

            The answer to your fourth qUestion P8qUiP8S a
Hon. Henry B. Hardt, pSg8 6   (V-988)



det8lQlQatioQ of the 8ff8Ct Of H.B. 103 (Basic 3OietICe
I$vi;pon   the Medic61 Praotice Act of 1939 (Arts. 4300
       0, V.C.S.).
          Seotion 7 of House Bill 103 is as follows:

           "sec. 7. No certificate shall be issued
     by the Board Unless the person applying for it
     submits evidenoe, satisfactory to the Board,
      1 that he is 6 citizen of the United States;
     I 1 that h8 is not 18SS than niQ8t88Q (19)
      2
     years of age; (3) that he Is a PePson of good
     moral oharaoter; (4) that he was graduated by
     a high sohool accredited by the Qtate Commlt-
     tee on ClEtssifl8d and Accredited Schools, OF a
     school of equal grade, or that h8 possesses
     eduoatlonal qua1ificatlons equivalent to those
     PequiPed for raduatlon by such an 6ccPedlted
     high school; 'f5) h8 must have completed sixty
     (60) S8m8St8P hours of 00118g8 OOUrs8S whioh
     would be acceptable Ot the tlm8 of OOmpl8tiILg
     Sam8 at The University of Texas on a Bachelor
     of Arts Degree or a Baohelor of Science Degree;
     and (6) that he has a comprehensive knowledge
     of the basic sciences aa shown by his passing
     the examination given by the Board as by this
     Act required. This shall not be construed to
     pP8V8nt the iSSll8 Of 08PtifiOat8S Under the
     provisions o$ Section 8 of this Act."

          Section 8 of House Bill 103, sup~a, as amend-
ed by H.B. 913, supra, is as follows:

          "380. 8. The Board shall waive the
     examlnatlon required by Seotion 7, When
     proof satisfactory to the Board is submit-
     ted, showing (1) that the applloant has pass-
     8d In another State, Territory, OP Distriot
     of Columbia, an examination In the basic
     sCi8QI38S befOP 6 board Of 8Xamin8Z??J;(2)
     that the requiPements of that State, Ter~i-
     torg, OP Dlstrlct of Col.wbl~a are not less
     than thOS8 requlPed by this Act as a oondl-
     tion pr8cedent to the Issue of a oertlfloat8;
     gA3tithe      board of examinera In that State,
               , or District of Columbia grants
     like exemption from 8XsminOtiOn in the basic
     soieW8S t0 persons holdlng 08PtifiOOt8S fPOm
     the Stat8 Board of Examiners in the Basic
Hon. Henry B. Hard&page   7   (v-988)


     &3i8W8S  in Texas; (4) that the applicant
     ahow satisfactory proof that he la a oltl-
     Len of the United States; and (5) that the
     applicant is a person of good moPa charao-
     tar and the holder  of an unoancelled basic
     soi8na8 oePtificat8 f~ola Onoth8r State, Ter-
     ritorg, or the Mstrict   of Columbia.'"

          A~tioles 4500 and 4501, V.C.S., which are a
pert of the H8dlcOl Practioe Act of 1939, pPovid8 in
paPt as follows:

     ‘AA.      ,450O.
           "The Stat8 Board of Hedioal Examiners
     may, in its disclletion, upon payment by an
     applioant of a fee of Fifty Dollars ($50),
     gPant license to ppactice medioina to any
     reputable physioian who is a citizen of the
     United StOtOS, and a graduate of a Peputable
     medical 00118g8, or who has quOlifl8d on ex-
     aminatlon for a c8rtificat8 of q 8dicOl qnal-
     ifioation for a commission in the Medical
     Corps of the United States Army or Havy, and
     t0 liC8Qtiat8S Of oth8P 8tOt8S Or 'P8PPitOri8s
     having requFrements for medical Ileglstration
     and praotioe equal to those established by
     the laws of this State. . . .n

     "Art. 4501.

           "All epplloants for lloense to practice
     m8dloine in this State not othervise lioens-
     ad undeP the proviSiOQs of 16W must suooess-
     fully pass an examination by the Board of
     lIedica1 Examiners.  The Board Is authoPiz8d
     to adopt and ~IL~oPc~,PII~~Sof prOO8duP8 QOt
     inoonalstent with th8 statutory P8quirem8nts.
     Applicants t0 be eligible fOP 8XarPinOtlOQ
     must . * * have completed sixty (60) semester
     hours of College OOUPS8, other than iQ 6 m8d-
     foal aohool,  whloh courses would b8 acceptable,
     at tLm8 of aompleting same, to the Univ8raity
     of Texas for credit on a Bachelor of Arts De-
     gree or a Bachelor of Sol8noe Degree, + . .v

          FPWI th8 above it Is OppOP8Qt that 88CtioQ 7
of House Bill 103 ~8quires as a preP8quisite fop taking
the Baslo Sclenee examination the oazpletion of silty
HOU. Henry B. Bardt, page 8     (v-988)



(60) semester   hours
                 . ._of college oourses which would be
ecoeptable at the time of oompletlng same at the Univer-
sltg of Texas on a Bachelor of Arts or Science degree.
It Is also expressly provided la Seotlon 25 of House
Bill 103 that it is not to be construed as repealing any
statutory provision in force at the time of Its passage
relative to the requirements governing the issuance of
lloenses to practice the healing arts. Therefore the
requirement of House Bill 103 with referenoe to a oerti-
Sioate of proficienoy in the basic sciences is an addi-
tlonal requirement to those imposed by the Medical
Practice Act of 1939, and the two Aots are not in oon-
rllct. This exact noint was raised and decided in
Stroud v. Crow,   136-s.w.2d 1025 (Ark.Sup. 1940, app.
firn’d 311 U.S. 607, 1940) nheretn the Court said:

           “The Basic gciences Aot of 1929 does not
     repeal, amend or modify any preexisting law
     reletins to examination of annlicants to nrao-
     Moe th: healing art, but is-‘anyadditlonai re-
     quirement. as prerequlslte to be complied with
     before taking such examinations.   These laws
     remain Ln full force and effect, but with  the
     superimposed requirements of said Act.”   (Em-
     has.15 added. )

          As    to whether an applicant SOP an examlnatfon
in the basic    sciences is entitled to an exemption, efth-
er by way of    reciprocity or otherwise, is a matter SOP
the Board to    decide, and such determination is its re-
sponslbility.

          You are therefore advised in auswer  to your
fourth question that House Bill 103 imposes an addltlon-
al requirement to those imposed by the Hedioal Practice
Aot of 1939, and such additional requirement must be
oomplied with before taking an examination to practice
the healing arts. All applicants not meeting the re-.
quirements of House .Blll 103 (Basic Scienae Law), and
not otherwise exempt therefrom~, are InelIgible to take
the examination SOP license to practice the healing arts.

          Our answer to your fourth question makes it
unnecessary to answer your fifth question.

          Attorney General Opinion Ho. V-895,   referred
to in your sixth question, states that House Bill 103
does oontaln a valid ap ropriation for a period of two
years beginning April 2 f;, 1949, and ending April 27,
EIcm. 3enry B. Rardt, page 9   (v-988)



1951.  Therefore, to have continuous operational funds
It vlll be necessary for the Board of Basic Science Rx-
aminers to obtain a supplementary appropriation for the
latter part of the two-year normal biennium of Septem-
ber 1, lH9, to August 31, 1951, that Is, from April 27,
1951 to &gust 31, 1951.

                        SUMNARY

             A chiropractor beginning the   aotloe
     0s ohlropraotIo after April 18, 19r 9, must ob-
     tain a oertifioate of proflolency in the Basic
     Solenixes. A chiro rector beginning practice.
     after dpTi1 28, 19%8, and prior    to ~ppil 18,
     1949, must obtain a certificate of profioien-
     oy Fn the Be810 Solenoes, but the provisions
     OS H.B. 721, Acts 51st Leg., R.S. 199, oh.
     9, p.160, exempt such a ohlropraotor from
     an examination to preotlce ohlropractic.      The
     p~ovlsiona    of B.B. 103, Acts 51st Leg. R.S.
     1949, ah.95, p.170, (Basic Science Lawj~ do
     not apply to a ohlr,opractor who is a graclu-
     ate of a regularly organized chiropractla
     school who has prectioed ahiropractlo ~Sor one
     year &msedietely preceding April 28, 1949,
     and who has resided in Texas for two years
     lsssedlntely preceding such date.

          411 students engaged in the study of
     chiropractic in lnstltutlons regularly or-
     ganized and conducted a8 chlropractlo schools
     QB April 27, 1919, the effective date of R.B.
     721, Acts 51st Leg., B.S. 1949, ch.9, p.160,
     are exempt Prom an examlnetion sop license
     to practioe ohiropraotic but must obtain a
     osrtirioate of proficiency In the Basic
     ScIencea except es exempted under Seotlon
     2% of House Bill 915, Acts 518t Leg., B.S.
     1949, oh.281, p.522.
            The Basic Science Law (H.B. 103) does
     not repeal the Mediaal Practloe Act of 1939
     but imposes an additional requirement to be
     complied    with before taking an examination
     to practice the heali       arts. stnoud V.
     w        136 S.V.2d 1025 Y Ark. Sup. 194U).

          For oontinuous operations of the Board
                                                               .




Hon.     Henry B. Hardt, page 10 (v-988)



         or Examiners in the Basio Scienoes after
         April 27, 1951, a supplementary spproprla-
         tion will be necessary,

APPROVRD:        ,                     Yours   very   truly,

       J. c. Davis, Jr.                   PRICE DARIRL
county     Affairs Divb3ion            Attorney General

       Charles D. Mathews
Executive     Assistant

                                           Burnell Waldrep
BW:bh:mw                                         Assistant